PER CURIAM.
We reverse the order of the trial court which summarily denied appellant’s motion to correct an allegedly illegal sentence pursuant to Florida Rule of Criminal Procedure 3.800(a). We remand for an evidentiary hearing, or for attachment to an order denying relief those portions of the record which refute appellant’s entitlement to relief. See Haggerty v. State, 632 So.2d 668 (Fla. 4th DCA 1994), and McCray v. State, 633 So.2d 561 (Fla. 4th DCA 1994).
ANSTEAD, HERSEY and POLEN, JJ., concur.